DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/22 has been entered.

Response to Amendment
The amendment filed on 12/05/22 has been entered. Claims 1-4, 7-12, 15-21 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 1, 9, 17. That is, the prior art fails to disclose at least “optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward” in combination with the other limitations in the claims. Claims 2-4, 7-8, 10-12, 15-16, 18-21 are also allowable over art due to their dependency on claims 1, 9, 17. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections and objections to put them into condition for allowance.

Claim Objections
Claims 1-4, 7, 15, 17-20 are objected to because of the following informalities:
"training the selector model and predictor model" should be "the simultaneous training the selector model and predictor model " [Claims 1, 17, lines 21, 22];
"wherein selecting/select" should be "wherein the selecting/said selecting" [Claims 2, 18, lines 1, 1];
"wherein evaluating" should be "wherein the evaluating" [Claims 3, 19, lines 1, 2];
"determining the comment quality" should be "the determining the comment quality" [Claims 3, 4, 11, 19, 20, lines 4, 1, 4, 2];
"optimizing/optimize" should be "the optimizing/said optimize" [Claims 7, 15, lines 2/4, 3/4].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-12, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 17 similarly recite receiving a comment of an object comprising content in the form of audio, video, or picture, and converting the comment content into text content; extracting hardware parameters of the object as metadata keys in a plurality of key- value pairs, and obtaining metadata of the object comprising the plurality of key-value pairs; selecting by a selector model, a metadata key associated with the comment of the object from the metadata of the object; determining by the selector model, a value corresponding to the metadata key based on by querying the metadata; determining by a predictor model, a comment quality score based on the comment and the value corresponding to the metadata key; and ranking comments of the object based on the determined comment quality scores from high to low, for display in a comment display interface of an e-commerce platform; wherein the method further comprises: simultaneously training the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; training the selector model and the predictor model comprises: initializing parameters of each of the selector model and the predictor model; inputting a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; inputting the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward.
The limitations of recite  …and converting the comment content into text content; selecting by a selector model, a metadata key associated with the comment of the object from the metadata of the object; determining by the selector model, a value corresponding to the metadata key based on by querying the metadata; determining by a predictor model, a comment quality score based on the comment and the value corresponding to the metadata key; and ranking comments of the object based on the determined comment quality scores from high to low…, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the limitations pertaining to “and converting the comment, selecting by a selector model, a metadata key associated with the comment of the object from the metadata of the object; determining by the selector model, a value corresponding to the metadata key…; determining by a predictor model, a comment quality score based on the comment and the value corresponding to the metadata key; and ranking comments of the object based on the determined comment quality scores from high to low…” in the context of this claim encompass the user analyzing a comment and judging text of the comment, judging a metadata key associated with a comment of an object from the metadata, judging a value for the metadata key, a judging a comment quality score based on the comment and value of the key, and judging a ranking of comments, from high to low, based on the comment quality scores. The selector and predictor models, under their BRI and in light of the specification, are generally recited, do not have any physical structure, and are only configured to perform acts of selecting the metadata key and determining the corresponding value, and to evaluate or predict the quality of the comment based on the determined corresponding value and the comment content, respectively [0039]. That is, the steps or acts performed by these models, as aforementioned, are directed to a mental judgments (mental processes), and the recitation of the models themselves for performing the steps does not preclude them from being performed within the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 17 recite an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A non-transitory computer readable storage medium having stored thereon a computer program that, when executed by a processor, cause a method for evaluating a comment quality to be implemented, the method comprising: receiving a comment of an object comprising content in the form of audio, video, or picture…; extracting hardware parameters of the object as metadata keys in a plurality of key- value pairs, and obtaining metadata of the object comprising the plurality of key-value pairs;… based on by querying the metadata; …for display in a comment display interface of an e-commerce platform; simultaneously training the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; wherein the method further comprises: training the selector model and the predictor model comprises: initializing parameters of each of the selector model and the predictor model; inputting a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; inputting the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward. The non-transitory computer readable storage medium, computer program, processor, and e-commerce platform are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of receiving a comment of an object comprising content in the form of audio, video, or picture…; extracting hardware parameters of the object as metadata keys in a plurality of key- value pairs, and obtaining metadata of the object comprising the plurality of key-value pairs;… based on by querying the metadata; …for display in a comment display interface of an e-commerce platform represent insignificant extra-solution activities to the judicial exception. The limitations of simultaneously training the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; wherein the method further comprises: training the selector model and the predictor model comprises: initializing parameters of each of the selector model and the predictor model; inputting a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; inputting the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the simultaneous training of a selector model and predictor model with a training set and training the selector and predictor models comprising: the initializing, inputting, optimizing, determining, and optimizing steps link the abstract idea (mental process steps) to the fields of data modeling, artificial intelligence, digital comments, and/or reinforcement learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a comment of an object comprising content in the form of audio, video, or picture…; extracting hardware parameters of the object as metadata keys in a plurality of key- value pairs, and obtaining metadata of the object comprising the plurality of key-value pairs;… based on by querying the metadata represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of …for display in a comment display interface of an e-commerce platform represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the fields of data display and user interfaces, and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to the simultaneous training of a selector model and predictor model with a training set and training the selector and predictor models comprising: the initializing, inputting, optimizing, determining, and optimizing steps generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claims 1, 17 are not patent eligible.
Independent claim 9 recites a device for evaluating a comment quality, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to: receive a comment of an object comprising content in the form of audio, video, or picture, and converting the comment content into text content; extract hardware parameters of the object as metadata keys in a plurality of key-value pairs, and obtain metadata of the object comprising the plurality of key-value pairs; select a metadata key associated with the comment of the object from the metadata of the object; determine a value corresponding to the metadata key by querying the metadata; and determine a comment quality score based on the comment and the value corresponding to the metadata key; and rank comments of the object based on the determined comment quality scores from high to low, for display in a comment display interface of an e-commerce platform; wherein the one or more processors are further configured to: simultaneously train the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; wherein the one or more processors are further configured to: initiate parameters of each of the selector model and the predictor model; input a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; input the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimize the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determine whether to give the selector model a reward based on a performance of the predictor model; and optimize the selector model by using the reward in response to determining to give the selector model the reward.
The limitations of recite …and converting the comment content into text content; select a metadata key associated with the comment of the object from the metadata of the object; determine a value corresponding to the metadata key …; and determine a comment quality score based on the comment and the value corresponding to the metadata key; and rank comments of the object based on the determined comment quality scores from high to low …, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the limitations pertaining to “and converting the comment; selecting by a selector model, a metadata key associated with the comment of the object from the metadata of the object; determining by the selector model, a value corresponding to the metadata key…; determining by a predictor model, a comment quality score based on the comment and the value corresponding to the metadata key; and ranking comments of the object based on the determined comment quality scores from high to low…” in the context of this claim encompass the user analyzing a comment and judging text of the comment, judging a metadata key associated with a comment of an object from the metadata, judging a value for the metadata key, a judging a comment quality score based on the comment and value of the key, and judging a ranking of comments, from high to low, based on the comment quality scores. The selector and predictor models, under their BRI and in light of the specification, are generally recited, do not have any physical structure, and are only configured to perform acts of selecting the metadata key and determining the corresponding value, and to evaluate or predict the quality of the comment based on the determined corresponding value and the comment content, respectively [0039]. That is, the steps or acts performed by these models, as aforementioned, are directed to a mental judgments (mental processes), and the recitation of the models themselves for performing the steps does not preclude them from being performed within the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 9 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a device for evaluating a comment quality, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to: receive a comment of an object comprising content in the form of audio, video, or picture…; extract hardware parameters of the object as metadata keys in a plurality of key-value pairs, and obtain metadata of the object comprising the plurality of key-value pairs; …by querying the metadata; …for display in a comment display interface of an e-commerce platform; wherein the one or more processors are further configured to: simultaneously train the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; wherein the one or more processors are further configured to: initiate parameters of each of the selector model and the predictor model; input a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; input the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimize the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determine whether to give the selector model a reward based on a performance of the predictor model; and optimize the selector model by using the reward in response to determining to give the selector model the reward. The device, one or more processors, one or more programs, and e-commerce platform are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of receiving a comment of an object comprising content in the form of audio, video, or picture, …; extracting hardware parameters of the object as metadata keys in a plurality of key- value pairs, and obtaining metadata of the object comprising the plurality of key-value pairs;…by querying the metadata; …for display in a comment display interface of an e-commerce platform represent insignificant extra-solution activities to the judicial exception. The limitations of wherein the one or more processors are further configured to: simultaneously train the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; wherein the one or more processors are further configured to: initiate parameters of each of the selector model and the predictor model; input a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; input the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimize the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determine whether to give the selector model a reward based on a performance of the predictor model; and optimize the selector model by using the reward in response to determining to give the selector model the reward do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the simultaneously train of a selector model and predictor model with a training set and training the selector and predictor models comprising: the initiate, input, optimize, determine, and optimize steps link the abstract idea (mental process steps) to the fields of data modeling, digital comments, artificial intelligence, and/or reinforcement learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receive a comment of an object comprising content in the form of audio, video, or picture…; extract hardware parameters of the object as metadata keys in a plurality of key-value pairs, and obtain metadata of the object comprising the plurality of key-value pairs;… by querying the metadata represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of …for display in a comment display interface of an e-commerce platform represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the fields of data display and user interfaces, and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to the simultaneously train of the selector model and the predictor model with a training set and training the selector and predictor models comprising: the initiate, input, optimize, determine, and optimize steps generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 9 is not patent eligible.
Claims 2-4, 7-8, 10-12, 15-16, 18-21 depend on claims 1, 9, 17 and include all the limitations of these claims. Therefore, claims 2-4, 7-8, 10-12, 15-16, 18-21 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 2, 10, 18 similarly recite the additional limitations pertaining to selecting the metadata key comprises: generating a first vector of the comment by converting each word or phrase in the comment into a word vector; generating a second vector of the metadata by converting each metadata key in the metadata to a predetermined dimension vector; determining a relevance of each metadata key in the metadata to the comment based on the first vector and the second vector; and selecting a metadata key having a maximum relevance to the comment from the metadata. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of analyzing the words and phrases in a comment and judging a first vector or word vector, judging a second vector by converting metadata keys to a dimension vector. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2, 10, 18 are not patent eligible.
Claims 3, 11, 19 similarly recite the additional limitations pertaining to evaluating the quality of the comment, comprises: generating a third vector and determining comment quality. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging a vector of the value of the metadata key and judging comment quality based on the first and third vectors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 3, 11, 19 are not patent eligible.
Claims 4, 12, 20 similarly recite the additional limitations pertaining to determining the comment quality comprises: determining a score of the comment based on the third and first vectors, determining that the comment has a high quality in response to determining that the score is greater than a first threshold, and determining that the comment has a low quality in response to determining that the score is less than a second threshold. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging a score, such as by performing mental calculation, and determining if the comment is of low or high quality based on judgment or comparison of the scores to thresholds. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 4, 12, 20 are not patent eligible.
Claims 7, 15 similarly recite the additional limitations pertaining to optimizing the predictor model comprises: optimizing the predictor model by a stochastic gradient descent method, and optimizing the selector model comprises: optimizing the selector model by a policy gradient method. This judicial exception is not integrated into a practical application. These additional limitations recite mathematical relationships. If a claim limitation, under their broadest reasonable interpretation, covers mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent mathematical concepts. Therefore, these additional limitations, which merely recite an additional abstract idea, are not sufficient to amount to significantly more than the judicial exception. Claims 7, 15 are not patent eligible.
Claims 8, 16 similarly recite the additional limitations of wherein the annotated data comprises voting data of the comment fetched from network, and the voting data is provided by a plurality of network users. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 21 recites limitations of wherein the object is a product, and the hardware parameters of the product including screen size, weight, color, camera pixel, memory, storage space, or battery. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the object being a product and the listing of hardware parameters of the product link the abstract idea (mental process steps) to the field of data e-commerce. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Response to Arguments
The following is in response to the amendment filed on 12/05/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 9-10, applicant argues that the converting process is a technical means in the art relating to the image-to-text transformation and that claim 1 is directed to a specific technical application, wherein the comment arrangement in the display interface may be improved by ranking those comments based on the quality scores rather than issue time as in the related art.
In response to the preceding argument, examiner respectfully submits that the limitations pertaining to the converting and ranking encompass the user analyzing a comment and judging text of the comment and judging a ranking of comments, from high to low, based on the comment quality scores. Further, the claims are not limited to an “image-to-text transformation” as suggested. Therefore, this limitation is directed to an abstract idea (mental process) and “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” (MPEP 2106.05(a)). Further, the limitation pertaining to the comment arrangement in the display interface represents an insignificant extra-solution activity to the judicial exception and is a well-understood, routine, conventional activity in the fields of data display and user interfaces, and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not integrate the abstract idea into a practical application nor do they not cause the claim to amount to significantly more than the judicial exception.
Regarding 35 USC 101, on pg. 10, applicant argues that the limitations pertaining to the simultaneous training of a selector model and predictor model with a training set and training the selector and predictor models comprising: the initializing/initiating, inputting, optimizing, determining, and optimizing steps improves the functioning and performance of the computer and integrates the steps into a practical application.
In response to the preceding argument, examiner respectfully submits that the limitations of simultaneously training the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; wherein the method further comprises: training the selector model and the predictor model comprises: initializing parameters of each of the selector model and the predictor model; inputting a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; inputting the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the simultaneous training of a selector model and predictor model with a training set and training the selector and predictor models comprising: the initializing, inputting, optimizing, determining, and optimizing steps link the abstract idea (mental process steps) to the fields of data modeling, artificial intelligence, digital comments, and/or reinforcement learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application (improve functioning of the computer) nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding 35 USC 101, on pg. 10, applicant argues that the simultaneously training steps improve the accuracy of both the selector model and predictor model by using the metadata key corresponding to the comment and automatically learning feature representations of the comment text content without manually setting features.
In response to the preceding argument, examiner respectfully submits that the simultaneous training of the models does not integrate the abstract idea into a practical application because it generally links the use of a judicial exception to a particular technological environment or field of use. That is, the simultaneous training of a selector model and predictor model with a training set and training the selector and predictor models comprising: the initializing, inputting, optimizing, determining, and optimizing steps link the abstract idea (mental process steps) to the fields of data modeling, artificial intelligence, digital comments, and/or reinforcement learning.  Accordingly, these additional elements do not integrate the abstract idea into a practical application (improve functioning of the computer) nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding 35 USC 101, on pg. 11, applicant argues that claim 1 is improved as a whole because the device accurately and technically ranks the comment displayed.
In response to the preceding argument, examiner respectfully submits that this argument pertains to similar arguments that were already addressed by the examiner in respond to previous arguments. Therefore, the examiner’s previous response to these arguments would be the same, except that, the applicant also mentions the e-commerce platform which is a generic computing component that does not meaningfully limit the claim and would not implement the abstract idea into a practical application or provide significantly more for this reason.
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song (US 2016/0164985) discloses selecting comments for presentation to a social networking system;
Lu (US 2019/0050731) discloses automated commentary for online content.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169